UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6944



JAMES L. JACK,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections; A. DAVID ROBINSON, War-
den, Nottoway Correctional Center,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-00-69-3)


Submitted:   September 21, 2000       Decided:   September 29, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James L. Jack, Appellant Pro Se. Michael Thomas Judge, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James L. Jack seeks to appeal the magistrate judge’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).*   We have reviewed the record and the opinion

of the magistrate judge and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the magistrate judge.   See Jack v. Angelone, No.

CA-00-69-3 (E.D. Va. June 21, 2000).     We deny Jack’s motion for

transfer of custody.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       The parties consented to have this matter decided by a mag-
istrate judge. See 28 U.S.C. § 636(c) (1994).


                                 2